DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 10 are directed to an apparatus, which is considered to be a machine. Claims 6-9 are directed to a method, which is considered to be a process. Therefore, claims 1-10 are considered to fall within of the statutory categories of invention.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to step 2A, Prong One, claim 1 recites the limitations: “obtain first information associated with each of a plurality of pads on the substrate; obtain second information associated with each piece of the solder paste applied to each of the plurality of pads from the solder inspection device; determine a plurality of first regions on the substrate based on the first information, each of the plurality of first regions corresponding to each of the plurality of pads; determine a plurality of second regions on the substrate based on the second information, each of the plurality of second regions corresponding to each piece of the solder paste applied to each of the plurality of pads; determine a plurality of cross regions in which the plurality of first regions and the plurality of second regions overlap each other; determine a cross area ratio of an entire area of the plurality of cross regions to an entire area of the plurality of first regions; determine a position correction value that maximizes the cross area ratio; and deliver the position correction value to the screen printer” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data is also considered to be able to be performed by the human mind. Thus these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A, Prong Two, claim 1 recites the additional elements of “a processor”. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a processing device. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a processor” do not provide an inventive concept. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a processing device. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Therefore, claim 1 is not eligible.
Claim 2 recites additional elements which further define the structure of the additional elements recited in claim 1. However, these additional elements are still recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of processing device having a communication interface. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Claims 3-5 merely extend the abstract idea identified above for claim 1 and do not add further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.

With respect to step 2A, Prong One, claim 6 recites the limitations: “obtaining first information associated with each of a plurality of pads on a substrate; obtaining second information associated with each piece of solder paste applied to each of the plurality of pads, from a solder inspection device that measures a state of the solder paste; determining a plurality of first regions on the substrate based on the first information, each of the plurality of first regions corresponding to each of the plurality of pads; determining a plurality of second regions on the substrate based on the second information, each of the plurality of second regions corresponding to each piece of the solder paste applied to each of the plurality of pads; determining a plurality of cross regions in which the plurality of first regions and the plurality of second regions overlap each other; determining a cross area ratio of an entire area of the plurality of cross regions to an entire area of the plurality of first regions; determining a position correction value that maximizes the cross area ratio; and delivering the position correction value to a screen printer that applies the solder paste” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data is also considered to be able to be performed by the human mind. Thus these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A, Prong Two, claim 6 recites no additional elements 
With respect to Step 2B, claim 6 recites no additional elements.
Therefore, claim 6 is not eligible.
Claims 7-8 merely extend the abstract idea identified above for claim 6 and do not add further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 6 above.
Claim 9 recites additional elements which further define a structure used in claim 6. However, these additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of processing device having a communication interface. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.

With respect to step 2A, Prong One, claim 10 recites the limitations: “obtaining first information associated with each of a plurality of pads on a substrate; obtaining second information associated with each piece of solder paste applied to each of the plurality of pads, from a solder inspection device that measures a state of the solder paste; determining a plurality of first regions on the substrate based on the first information, each of the plurality of first regions corresponding to each of the plurality of pads; determining a plurality of second regions on the substrate based on the second information, each of the plurality of second regions corresponding to each piece of the solder paste applied to each of the plurality of pads; determining a plurality of cross regions in which the plurality of first regions and the plurality of second regions overlap each other; determining a cross area ratio of an entire area of the plurality of cross regions to an entire area of the plurality of first regions; determining a position correction value that maximizes the cross area ratio; and delivering the position correction value to a screen printer that applies the solder paste” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data is also considered to be able to be performed by the human mind. Thus these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A, Prong Two, claim 10 recites the additional elements of “a non-transitory computer-readable recording medium”. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a computer having a processor. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of  “a non-transitory computer-readable recording medium” do not provide an inventive concept. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a computer having a processor. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Therefore, claim 10 is not eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853